Citation Nr: 1827851	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a left ankle disorder, to include left ankle degenerative joint disease (DJD), since December 15, 2007.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and wife


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1977 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Denver, Colorado Regional Office (RO).

In January 2018, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In the January 2018 Board hearing, the Veteran's authorized representative withdrew the Veteran's claims for an initial rating in excess of 10 percent for a left ankle disorder, to include left ankle DJD, since December 15, 2007, and TDIU. 


FINDINGS OF FACT

1. In January 2018, the Veteran withdrew his appeal of an initial rating in excess of 10 percent for a left ankle disorder, to include left ankle DJD, since December 15, 2007. 

2. In January 2018, the Veteran withdrew the appeal as to entitlement to TDIU.

3. With resolution of the doubt in his favor, bilateral tinnitus was incurred in  service. 


CONCLUSIONS OF LAW

1. The claim for entitlement to an initial rating in excess of 10 percent for a left ankle disorder, to include left ankle DJD, since December 15, 2007 has been withdrawn. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 

2. The claim for entitlement to a TDIU has been withdrawn. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 

3. The criteria to establish service connection for bilateral tinnitus have been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued an April 2010 notice to the Veteran which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The April 2010 notice was issued to the Veteran prior to the August 2010 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met. 

II. Withdrawal of claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105  (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204  (2017). Withdrawal may be made by the Veteran or by his or her authorized representative. Id.  

As noted, the Veteran through his representative has withdrawn the claims pertaining to his left ankle disorder rating and his claimed entitlement to TDIU.
These withdrawals are reduced to writing and have been associated with the Veteran's claims file. There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review these claims, and they are therefore dismissed.

III. Analysis

Bilateral tinnitus is an organic disease of the nervous system and is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2017); See Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, bilateral tinnitus will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Even if a Veteran is not entitled to presumptive service connection, VA must also consider the claim on a direct service-connection basis. When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's DD Form 214 indicates that his military occupational specialty was MANPADS (man-portable air defense system) Crewman. In his January 2018 Board hearing, the Veteran testified that he "shot heat-seeking missiles" off his shoulder. 

The Board has reviewed the evidence and will grant the benefit of the doubt to the Veteran. The Veteran's military duties were consistent with acoustic trauma. He is competent to allege experiencing the disorder of tinnitus and although his reports have been periodically inconsistent as to onset, the Board will grant the benefit of the doubt to the Veteran. 






ORDER

The claim for entitlement to an initial rating in excess of 10 percent for a left ankle disorder, to include left ankle degenerative joint disease, since December 15, 2007 is dismissed.

The claim for a total disability rating based on individual unemployability is dismissed.

Service connection for bilateral tinnitus is granted.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


